Citation Nr: 0530101	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  96-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1976 to 
November 1976 and from April 1978 to December 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board hearing in July 2000.  In August 
2000 and August 2004, the Board remanded this issue for 
further development. 

It is unclear whether the veteran is attempting to reopen a 
claim for hearing loss in his April 2004 statement.  The 
Board hereby refers this matter to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's asthma was not manifested during his active 
duty service nor is it otherwise related to such service.

2.  The veteran's asthma was not caused by or aggravated by 
his service-connected parietal right parotidectomy.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the veteran's 
active duty service, nor is asthma proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, October 1995 hearing 
officer's decision, statement of the case, supplemental 
statement of the case, and April 2003 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the April 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the April 2003 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in July 2000.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA medical 
records and examinations.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming that his asthma is due to his 
parietal right parotidectomy.  There do appear to be 
inconsistencies in the veteran's statements because during 
his October 1995 RO hearing the veteran stated he had asthma 
before service, and in subsequent statements, including his 
July 2000 Board hearing, the veteran indicated that he did 
not have asthma prior to service.  Service medical records 
are negative for any asthma disorders.  The veteran did 
undergo a superficial lobectomy of the right parotid in 1978.  
An August 1980 VA examination showed that his lungs were 
clear.  X-rays showed a negative chest.  Post-service private 
and VA medical records, specifically from the 1990s and 
2000s, revealed the veteran was treated for asthma and had a 
history of asthma.  A January 1993 hospital report showed the 
veteran's lungs were splinting to breath, clear to 
auscultation and percussion.  

A January 1998 note from a VA doctor stated that shortly 
after his parotid cancer surgery, the veteran developed 
obstructive lung apnea.  A July 1999 VA medical record 
revealed that a CT scan showed a partially occluding airway, 
difficulty breathing, and that the veteran had bronchial 
asthma since 1978.  An August 1999 VA medical record 
indicated that the veteran had upper airway obstruction from 
cancer surgery and now partially occluding the airway.  The 
physician also noted that the veteran was suffering from 
bronchial asthma.  An August 2002 private medical showed that 
the veteran had upper airway obstruction from cancer surgery 
and that he also had asthma.  

Medical records from the 1990s associated with determinations 
from the Social Security Administration (SSA), showed the 
veteran had parotid cancer and asthma, a history of bronchial 
asthma since 1977, shortness of breath, airway obstruction 
due to parotid gland tumor.  During May 2003 and July 2003 VA 
examinations, attempts were made to obtain an opinion as to 
whether the veteran's asthma is related to his parotid cancer 
surgery.  The May 2003 VA examination referred the veteran 
for an ear/nose/throat examination in order determine whether 
the upper airways impairment could mimic asthma.  The veteran 
was afforded such an examination in July 2003, however the 
examiner indicated that a conclusion could not be provided 
because the veteran was uncooperative and proper tests could 
not be conducted.  

The veteran was afforded another VA examination in September 
2004.  The claims folder was reviewed in conjunction with the 
examination.  In presenting the veteran's history as 
apparently reported by the veteran, the examiner indicated 
that the veteran used an ipratropium bromide inhaler for his 
asthma twice a day.  The veteran was asthmatic every night.  
Physical examination showed that respiration was clear breath 
sounds bilaterally, no wheezing or rales.  Pulmonary function 
tests showed moderate obstructive dysfunction.  The diagnoses 
included asthma under treatment.  The examiner concluded that 
the veteran had obstructive air dysfunction and nocturnal 
asthma attacks, onset of which the veteran could not date.  
The examiner noted that there was no mention of any asthma in 
the service  medial records.  The veteran underwent a 
parotidectomy in service, however the examiner stated that 
parotidectomy was not a known cause to precipitate asthmatic 
attacks.  The examiner sated that the veteran had multiple 
medication allergies and therefore an atopic constitutional 
diathesis of which his asthma seemed to be a manifestation.  
The examiner opined that the veteran's asthma was not due to 
service.  

The Board is thus presented with an evidentiary record which 
does not include any supporting medical evidence that the 
veteran's asthma was related to service or is secondary to 
the veteran's service-connected parietal right parotidectomy.  
There is no indication that the veteran received treatment 
for asthma during service, and there is nothing in the 
service medical records suggesting that there was asthma.  
Although the Board notes that the claims file includes 
records which indicate that the veteran's airway obstruction 
was due to parotid gland tumor, there does not appear to be 
any medical evidence showing that there is a causal 
relationship between the veteran's asthma and service or his 
service-connected parotidectomy.  The veteran's 
representative in a May 2004 brief pointed out a March 1979 
service medical record which showed that the veteran had 
wheezy breathing.  Nevertheless, the examiner during the 
September 2004 VA examination opined that the veteran's 
asthma was not due to service or secondary to his service-
connected parotidectomy.  
The Board finds it significant and highly probative that this 
medical examiner, a competent medical professional, after 
reviewing the claims folder, including the service medical 
records, and thoroughly examining the veteran did not 
conclude that the veteran's asthma was due to service or the 
veteran's service-connected parotidectomy .  The Board is 
thus led to the conclusion that the preponderance of the 
evidence is against a finding that the veteran has asthma 
related to service or secondary to his service-connected 
parotidectomy, including by aggravation.  The weight of the 
competent evidence is to the effect that there is no 
relationship between asthma and service or the service-
connected parotidectomy.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


